     Case: 1:17-cr-00513-CAB Doc #: 306 Filed: 05/24/19 1 of 6. PageID #: 2482




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




UNITED STATES OF AMERICA                       )       CASE NO.: 1:19 CR00513-002
                                               )
                 Plaintiff,                    )       JUDGE CHRISTOPHER BOYKO
                                               )
         v.                                    )
                                               )
KEYRA MARINEZ                                  )       SENTENCING MEMORANDUM
                                               )       ON BEHALF OF DEFENDANT
                 Defendant.                    )




       In anticipation of the sentencing scheduled for May 31, 2019, Defendant, Keyra

Martinez, through counsel, respectfully submits the following Sentencing Memorandum, and

requests a sentence which is sufficient, but not greater than necessary, to serve the purposes of

federal sentencing under Title 18 U.S.C. § 3553(a). Ms. Martinez requests this Honorable Court

to consider that:



       1. She is 44 years old and has no prior criminal convictions. She has never been

              arrested before this incident.

       2. She has already been incarcerated for 96 days. She was also on home detention with

              location monitoring from March 13, 2018 to February 28, 2019, a total of 352 days.



                                                   1
Case: 1:17-cr-00513-CAB Doc #: 306 Filed: 05/24/19 2 of 6. PageID #: 2483




  3. While on pretrial supervision she has made a satisfactory adjustment.

  4. While on pretrial supervision she has been employed full time with The Center for

     Children and Family Services. Recently, she started a second part-time job.

  5. Ms. Martinez graduated from college and has a Master’s Degree.

  6. Paragraph 15 of the plea agreement states that each side is free to recommend

     whatever sentence it believes is appropriate.

  7. Paragraph 195 of the Presentence Report states that a downward variance may be

     warranted.




                                                                  Respectfully Submitted,




                                                     _/jamesjmcdonnell_______________
                                                     JAMES J. MCDONNELL (0005802)
                                                     Attorney for Defendant
                                                      55 Public Square, Suite 2100

                                                      Cleveland, Ohio 44113
                                                      (216) 781-2125
                                                       jamesjmcdonnell@sbcglobal.net




                                          2
      Case: 1:17-cr-00513-CAB Doc #: 306 Filed: 05/24/19 3 of 6. PageID #: 2484




I.      PROCEDURAL BACKGROUND

        On December 6, 2017, the Defendant, Keyra Martinez was named in a twenty-nine count

Indictment in the Northern District of Ohio. The Defendant plead guilty to count one by way of a

written plea agreement. The defendant is currently awaiting sentencing, which is set for May 32,

2019 at 10:00AM in front of Judge Christopher Boyko.




II.     SENTENCING FACTORS




        Title 18 U.S.C. § 3553(a) provides, in part, that district courts shall impose a sentence

sufficient, but not greater than necessary, to comply with the purposes of sentencing. These

factors include:

           (1) the nature and circumstances of the offense and the history and

              characteristics of the defendant;

           (2) the need for the sentence imposed –

               (A) to reflect the seriousness of the offense, to promote respect for the

                   law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational

                    training, medical care, or other correctional treatment in the

                    most effective manner;



                                                  3
Case: 1:17-cr-00513-CAB Doc #: 306 Filed: 05/24/19 4 of 6. PageID #: 2485




       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for --

           (A) the applicable category of offense committed by the applicable

               category of defendant as set forth in the guidelines …;

       (5) any pertinent policy statement … [issued by the Sentencing

           Commission];

       (6) the need to avoid unwarranted sentence disparities among defendants

       with similar records who have been found guilty of similar conduct; and

       (7) the need to provide restitution to any victims of the offense.

       18 U.S.C. 3553(a).




  A.       Ms. Martinez’s Criminal history score is zero

  Ms. Martinez argues that since she has zero (0) criminal history points, she is a first

  offender. A sentencing court is empowered, under 18 USC 3553(a), to impose a sentence

  that reflects a defendant’s status as a true first offender. The Sixth Circuit has determined

  that ‘… because the defendant had zero points…she might plausibly argue that even

  category I ---which applies when a defendant has zero or one criminal history

  point(s)…overstated her criminal history to some degree.’ United States v. Dane, 533

  F.3d 441 (6th Cir.2008). Other circuit courts have uniformly recognized that a

  defendant’s complete lack of any criminal history can support a lower sentence. United

  States v. Paul, 561 F.3d 970 (9th Cir. 2009) (where a defendant convicted of

  embezzlement and guidelines 10-16 months, court’s within guideline sentence of 15



                                               4
       Case: 1:17-cr-00513-CAB Doc #: 306 Filed: 05/24/19 5 of 6. PageID #: 2486




         months is unreasonably high in part because the defendant was a first-time offender with

         no criminal record whatsoever).

                   This is also supported by the Sentencing Commission’s report “Recidivism and

         the First Offender”. This report found that offenders with zero criminal history points are

         less likely to recidivate than all other offenders. Offenders with zero criminal history

         points have lower recidivism rates than offenders with one or more criminal history

         points.




III.     CONCLUSION

         For the foregoing reasons, Ms. Martinez respectfully requests that the Court impose a

sentence of straight probation because that is sufficient, but not greater than necessary, to serve

the purposes of sentencing in light of the factors set forth in Title 18 U.S.C. § 3553.




                                           CERTIFICATE OF SERVICE



                                                  5
Case: 1:17-cr-00513-CAB Doc #: 306 Filed: 05/24/19 6 of 6. PageID #: 2487




         A copy of the foregoing Sentencing Memorandum has been electronically served

  upon Matthew Cronin, Assistant United States Attorney, 801 West Superior Avenue,

  Cleveland, Ohio 44113 on this day of _______ May, 2019.




                                                   __/jamesjmcdonnell
                                                   JAMES J. MCDONNELL (0005802)
                                                   Attorney for Defendant




                                        6
